DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-5 in the reply filed on 1/10/2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2021.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the two inlets are rotatablely provided on the straight pipe in an symmetrical manner.  
There are two issues in this claim. Rotatabely is not an English word. If Applicant means “rotatably” provided, this would mean that the inlets are movable by rotation (meaning they are freely rotating). The Specification does not support this interpretation. If Applicant means they can be provided at different placements around the straight pipe in a symmetrical manner, the word “rotatabely” is not the correct word. 
An appropriate correction for the second interpretation would be to remove the word “rotatabely.” It is understood the inlets are placed in a symmetrical manner on the straight pipe. For the purpose of examination, this is the interpretation the Examiner will use.
The second issue is “an” symmetrical manner. This should be “a” symmetrical manner.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the underflow section.”  There is insufficient antecedent basis for this limitation in the claim.
This should be the underflow pipe as per claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al “Dehydration of emulsified lubricating oil by three fields” swirl centrifugal field, pulse electric field and vacuum temperature field” Appl. Petrochem. Res. 2016, p. 389-395.
As to claim 1, Peng discloses a double-field coupling dehydrator (Peng, Abstract and Introduction), comprising:
an overflow pipe (Peng, p. 391-392, Experimental Setup and Fig. 3),
a plurality of inlets (Peng, p. 391-392, Experimental Setup and Fig. 3),
a straight pipe (Peng, p. 391-392, Experimental Setup and Fig. 3),
a first truncated cone (Peng, p. 391-392 Experimental Setup and Fig. 3
a second truncated cone (Peng, p. 391-392 Experimental Setup and Figs. 1 and 3), and
an underflow pipe (Peng, p. 391-392, Experimental Setup and Figs. 1 and 3);
wherein the overflow pipe and the plurality of inlets are provided on the straight pipe; the inlets are arranged on an outer wall of the straight pipe and are tangential to a wall of the straight pipe so as to allow a liquid to enter the straight pipe at a certain speed and rotate along an inner wall of the straight pipe; the overflow pipe is arranged along an axis of the straight pipe; a high-voltage electric field is arranged between an outer wall of the overflow pipe in the straight pipe and the inner wall of the straight pipe; and the straight pipe, the first truncated cone, the second truncated cone and the underflow pipe are sequentially connected (Peng, p. 391-392, Experimental Setup and Figs. 1 and 3).

    PNG
    media_image1.png
    489
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    426
    media_image2.png
    Greyscale

As seen in Fig. 3, the overflow pipe and a plurality of inlets are provided on the shell (straight pipe section). The first truncated cone is connected to the straight pipe section and as shown in Fig. 1, the second truncated cone is connected to the first truncated cone as well as the underflow pipe. The overflow pipe is copper and a high-voltage electric field is generated between the inner wall of the straight pipe and the outer wall of the overflow pipe. 
As to claim 2, Peng states the overflow pipe is the positive pole of the high-voltage electric field and the straight pipe is the negative pole of the high-voltage electric field (Peng, p. 392).
As to claim 3, Peng shows the plurality of inlets are provided in a symmetrical manner on the straight pipe (Peng, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 above, and further in view of US 2007/0272618 of Gou et al.
As to claim 4, Peng teaches to the apparatus of claim 1.
Peng additionally teaches the overflow pipe and straight pipe are connected by bolts (Peng, Fig. 3).
Peng does not specifically teach the other sections are connected by welding.
Gou teaches to demulsifying water-oil emulsion apparatuses (Gou, [0010]).
Gou additionally teaches that pipe sections of the apparatus are connected by welding (Gou, [0021] and Figs. 1 and 2).
As Peng requires the sections of the apparatus to be connected (see Peng Figs. 1 and 3), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Peng as per Gou so as to utilize welding as a viable process to connect pipe sections of devices in producing a predictable result in connecting the various sections of the apparatus into a single piece.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 above, and further in view of Gong et al “Simulation on performance of a demulsification and dewatering device with coupling double fields: Swirl centrifugal field and high-voltage electric field” Separation and Purification Technology, 207, 2018, p. 124-132.
As to claim 5, Peng teaches to the apparatus of claim 1.
Peng does not gives the specific dimensions of the apparatus.
Gong teaches of the same apparatus as Peng (Gong, p. 126 and Fig. 1).
Gong additionally shows parameters include the first cone angle ([Symbol font/0x61] in reference) as 20[Symbol font/0xB0] (Gong, Table 1).
Gong does not specifically teach the other parameters, but it would be obvious to one of ordinary skill in the art as per Gong to optimize them to obtain a desired separation efficiency (Gong, p. 126-127).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the apparatus dimension of Peng as per Gong so as to obtain a desired separation efficiency of the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794